                                          Case 5:20-cv-05287-LHK Document 24 Filed 01/28/21 Page 1 of 1




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11
                                  12     POWERLAND TECHNOLOGY INC.,                       Case No. 20-CV-05287-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                         ORDER TO FILE JOINT CASE
                                                                                          MANAGEMENT STATEMENT
                                  14             v.

                                  15     BYTON NORTH AMERICA
                                         CORPORATION, et al.,
                                  16
                                                       Defendants.
                                  17
                                  18          On January 28, 2021, the parties refiled their October 27, 2020 joint case management
                                  19   statement. ECF No. 23. The Court ORDERS the parties to file a new joint case management
                                  20   statement by Friday, January 29, 2021 at 12:00 p.m.
                                  21   IT IS SO ORDERED.
                                  22
                                  23   Dated: January 28, 2021
                                  24                                                 ______________________________________
                                  25                                                 LUCY H. KOH
                                                                                     United States District Judge
                                  26
                                  27
                                  28                                                  1
                                       Case No. 20-CV-05287-LHK
                                       ORDER TO FILE JOINT CASE MANAGEMENT STATEMENT
